Exhibit 10.1

 

[ex10-1_001.jpg] FINANCING AND SECURITY AGREEMENT  

 

INTRODUCTION

 

This Financing and Security Agreement (“Agreement”) is made and entered into on
February 11, 2019 by and among SITO MOBILE, LTD. (“Administrative Seller”), SITO
MOBILE SOLUTIONS, INC. (“Sito Mobile Solutions”), SITO MOBILE MEDIA, INC. (“Sito
Mobile Media”), DOUBLEVISION NETWORKS, INC. (“Doublevision”), and SITO MOBILE
R&D IP, LLC (“Sito R&D”, and together with Administrative Seller, Sito Mobile
Solutions, Sito Mobile Media, and Doublevision on a joint and several basis,
each and collectively a “Seller”, and any reference to “Seller” hereunder shall
be deemed a reference to each of the foregoing Sellers), and Fast Pay Partners
LLC (“Purchaser”). Seller has agreed to sell and Purchaser has agreed to
purchase Accounts for which Purchaser will make Advances of the Purchase Price.
Purchaser is agreeable to providing this facility, provided that Seller agrees
to the provisions of this Agreement. Each Seller and Purchaser are individually
referred to as a “Party” or collectively as the “Parties”.

 

GENERAL RATES AND FEES

 

The items referenced below are subject to and defined within the provisions of
this Agreement:

(a)Maximum Line Amount: Nine million five hundred thousand dollars
($9,500,000.00); provided, on and after March 31, 2019, Seller at its option by
written notice from Administrative Seller to Purchaser, may request an increase
of such Maximum Line Amount to Fifteen million dollars ($15,000,000) subject to
the Purchaser’s credit approval in its sole and absolute discretion.

(b)Advance Rate: 75% of gross value of Invoices

(c)Minimum Invoice Size: Five thousand dollars ($5,000.00)

(d)Initial Financing Fee: A flat fee equal to 1/12 multiplied by the Facility
Rate, based on the net amount Advanced with respect to any Invoice for a
Purchased Account (or the net amount Advanced for Advances not tied to any
Invoice), for the initial 30 day period

(e)Additional Financing Fee: A monthly rate equivalent to 1/12 multiplied by the
Facility Rate, prorated daily on the net amount Advanced outstanding with
respect to any Invoice for a Purchased Account (or the net amount Advanced
outstanding for Advances not tied to any Invoice), commencing on day 31. For the
purposes of this Agreement, “Facility Rate” means the sum of: (x) the LIBOR Rate
plus (y) 7.00% per annum.

(f)Misdirected Payment Fee: Repayment of all Advances must be paid by the
Account Debtor directly to Purchaser. In the event an Account Debtor fails to
pay Purchaser directly, Purchaser will provide Seller a grace period of ten (10)
business days to notify Purchaser of any Misdirected Payment and lo forward the
full amount of the Misdirected Payment to Purchaser otherwise Seller may be
assessed a Misdirected Payment Fee equaling 20% of the amount of such payment.



(g)Concentration Limit: The percentage of any debt from a single Account Debtor
over the total amount outstanding from Seller’s Purchased Accounts must remain
below 25%. In the event the percentage exceeds the foregoing limit, Purchaser
may exercise its right not to purchase more accounts from said Account Debtor.

(h)Closing Fee: Fifteen thousand dollars ($15,000.00)

(i)Wire Fee: An amount equal to Thirty-Five Dollars ($35.00) to cover fees and
costs associated with incoming and outgoing wire transfers to/from the Lockbox
or as between Purchaser/Seller.

(j)Termination: Subject to a fee equal to 2% of the Maximum Line Amount with
respect to any termination of this Agreement prior to the 2nd anniversary of the
date hereof (the “Early Termination Fee”), Seller may terminate this Agreement
at any time upon 30 days prior written notice (or such lesser time to which the
Purchaser may agree in writing) to Purchaser whereupon this Agreement shall
terminate upon repayment in full of all outstanding Obligations.

(k)Minimum Utilization/Purchase: Beginning on the 31st day after the date
hereof, Seller shall at all times utilize (or at least offered such Accounts for
purchase hereunder) at least 10% of the Maximum Line Amount. The Financing Fees
otherwise set forth herein shall be adjusted to reflect such minimum
utilization.

(l)Payment Services Covenant: Seller shall at all times submit to Purchaser all
of Seller’s accounts payable and vendor payments through Purchaser and/or
Purchaser’s affiliates’ payments platform as set forth in the ePay Agreement.

 

SIGNATURES

 

By their signatures below, the Parties represent they have read, understand and
agree to be bound by the Financing and Security Agreement, including the
Standard Terms and Conditions referenced herein.

 

SELLER AND PURCHASER have executed this Agreement through their authorized
officers as of the date set forth above.

 



 

 

 

“ADMINISTRATIVE SELLER” and a “SELLER”   “PURCHASER” SITO MOBILE, LTD.   FAST
PAY PARTNERS LLC       /s/ William A Seagrave   /s/ Secil Baysal Name: William A
Seagrave   Name: Secil Baysal Title: COO & CFO   Title: Chief Operating Officer

 

“SELLER”   Contact Information: SITO MOBILE SOLUTION, INC.   Fast Pay Partners
LLC     8201 Beverly Blvd, Suite 600 /s/ William A Seagrave   Los Angeles, CA
90048 Name: William A Seagrave   Ph: (310) 651-9201 Title: COO & CFO   e-mail:
legal@gofastpay.com

 

“SELLER”     SITO MOBILE MEDIA, INC.           /s/ William A Seagrave     Name:
William A Seagrave     Title: COO & CFO    

 

“SELLER”     DOUBLEVISION NETWORKS, INC.           /s/ William A Seagrave    
Name:  William A Seagrave     Title: COO & CFO    

 

“SELLER”     SITO MOBILE R&D IP, LLC           /s/ William A Seagrave     Name:
William A Seagrave     Title: COO & CFO    

 

Contact Information:

SITO MOBILE, LTD.

100 Town Square, Suite 204

Jersey City, NJ 07310

Ph: (201) 27501) 275-0555

e-mail: bill.seagrave@sitomobile.com

 



2

 

 

FINANCING AND SECURITY AGREEMENT

STANDARD TERMS AND CONDITIONS

 

[ex10-1_001.jpg]

 

1. Sale; Purchase Price; Billing

1.1. Assignment and Sale

1.1.1. Seller shall offer to sell to Purchaser as absolute owner, with full
recourse, such of Seller’s Accounts as submitted to Purchaser for purchase.

1.1.2. Each Account submitted by Seller for purchase shall be accompanied by
such documentation supporting and evidencing the Account.

1.1.3. Purchaser may not purchase any Account which will cause

the unpaid balance of Purchased Accounts to exceed the Maximum Line Amount.

1.1.4. Accounts submitted to Purchaser must exceed Minimum Invoice Size as
stated within the General Rates and Fees, except as otherwise agreed by both
Parties in an Authenticated Record.

1.1.5. Purchaser shall pay the Purchase Price of any Purchased Account less any
amounts due to Purchaser from Seller, including, without limitation, any amounts
due under Sections 2.1 and 3.1 hereof, to Seller within five (5) business days
of the Purchase Date, whereupon the Accounts shall be deemed purchased
hereunder.

1.1.6. Upon execution of this Agreement, Seller shall pay the Closing Fee.

1.1.7. All Purchases shall be made at the absolute sole discretion of the
Purchaser.

1.2. Redirection of Payments. Purchaser may send a monthly statement to all
Payors Itemizing their account activity during the preceding billing period. All
Payors will be instructed to make payments to Purchaser.

 

2. Reserve Account

2.1. Seller shall pay to Purchaser on demand the amount of any Reserve
Shortfall.

2.2. Upon request of the Seller, Purchaser shall pay to Seller any amount by
which the Reserve Account exceeds the Required Reserve, unless reserve is
necessary to cover other Obligations of the Seller.

2.3. Purchaser may charge the Reserve Account with any Obligation that is due
and payable.

2.4. Purchaser may pay any amounts due Seller hereunder by a credit to the
Reserve Account.

2.5. Purchaser may retain the Reserve Account until Complete Termination.

 

3. Exposed Payments

3.1. Upon termination of this Agreement Seller shall pay to Purchaser (or
Purchaser may retain), to hold in a non-segregated non-interest bearing account,
the amount of all Exposed Payments (the “Preference Reserve”).

3.2. Purchaser may charge the Preference Reserve with the amount of any Exposed
Payments that Purchaser pays to the bankruptcy estate, receivership estate,
assignee for benefit of creditors, creditor body or representative of any of the
foregoing of the Payor that made the Exposed Payment or on whose behalf such
Exposed Payment was made, on account of a claim asserted under Sections 547,
548, 549 or 550 of the Bankruptcy Code or any equivalent type state or federal
law, rule or regulation.

3.3. Purchaser shall refund to Seller from time to time that balance of the
Preference Reserve for which a claim under Sections 547, 548, 549 or 550 of the
Bankruptcy Code or any equivalent type state or federal law, rule or regulation
can no longer be asserted against the Exposed Payments due to the passage of the
statute of limitations, settlement with the bankruptcy estate, receivership
estate, assignee for benefit of creditors, creditor body or representative of
any of the foregoing.

  

4. Authorization for Purchases. Subject to the terms and conditions of this
Agreement, Purchaser is authorized to purchase Accounts upon telephonic,
facsimile or other instructions received from anyone purporting to be an
officer, employee or representative of Seller.

 

5. Fees and Expenses. Seller shall pay to Purchaser:

5.1. Financing Fee. The Initial Financing Fee and Additional Financing Fee shall
be due on the date on which a Purchased Account is Closed. Financing Fees and
interest hereunder are subject to upward adjustment in accordance with Section
12.8 herein and also shall include the additional Default Rate on the
Obligations, at Purchaser’s sole election, upon the occurrence and continuance
of an Event of Default.

5.2. Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its
accrual.

5.3. Out-of-pocket Expenses. The out-of-pocket expenses directly incurred by
Purchaser in the administration of this Agreement such as wire transfer fees
(“Wire Fee”), postage and audit fees. Seller shall not be required to pay for
more than four audits per twelve-month period.

 

6. Repurchase Of Accounts. Purchaser may require that Seller repurchase, by
payment of the then unpaid Face Amount thereof, together with any unpaid fees
relating to the Purchased Account on demand, or, at Purchaser’s option, by
Purchaser’s charge to the Reserve Account, the following Purchased Accounts:

6.1. Any Purchased Account, the payment of which has been disputed by the Payor
or the Account Debtor obligated thereon, Purchaser being under no obligation to
determine the bona fide nature of such dispute;

6.2. Any Purchased Account regarding which Seller has breached any
representation or warranty as set forth in the Section 14.

6.3. Any Purchased Account owing from an Account Debtor or Payor which (a) in
Purchaser’s reasonable credit judgment has become insolvent or (b) has indicated
an inability or unwillingness to pay the Purchased Account when due;

6.4. All Purchased Accounts upon the occurrence of an Event of Default, or upon
the termination date of this Agreement; and

6.5. Any Purchased Account that remains unpaid beyond the Late Payment Date.

 

7. Security Interest

7.1. As collateral securing the Obligations, Seller (for the avoidance of doubt,
each Seller and Administrative Seller) grants to Purchaser a continuing first
priority security Interest in the Collateral.

 

8. Clearance Days. For all purposes under this Agreement, Clearance Days will be
added to the date on which Purchaser receives any payment if such payment is
received other than by wire directly to the Lockbox.

 





3

 

 

9. Authorization to Purchaser

9.1. Authorization: Seller explicitly authorizes and grants to Purchaser the
ability for Purchaser (acting through any of its employees, attorneys or agents)
at any time, at its option but without obligation, with or without notice to
Seller (other than as set forth below), and at Seller’s sole expense, to do any
or all of the following, in Seller’s name or otherwise until all of the
Obligations have been paid in full:

9.1.1. Receive, take, endorse, assign, deliver, accept and deposit, in the name
of Purchaser or Seller, any and all proceeds of any Collateral securing the
Obligations or the proceeds thereof;

9.1.2. Upon the occurrence and continuance of an Event of Default, take or
bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of
or other realization upon Purchaser’s Accounts;

9.1.3. Upon the occurrence and during the continuance of an Event of Default,
with respect to any of the following established or issued for the benefit of
Seller, either individually or as a member of a class or group, file any claim
under (a) any bond or (b) under any trust fund;

9.1.4. Pay any sums necessary to discharge any lien or encumbrance which is
senior to Purchaser’s security interest in any assets of Seller, which sums
shall be included as Obligations hereunder, and in connection with which sums
the Late Charge shall accrue and shall be due and payable;

9.1.5. File in the name of Seller or Purchaser or both: (a) Mechanic’s lien or
related notices, or (b) Claims under any payment bond, in connection with goods
or services sold by Seller in connection with the improvement of realty;

9.1.6. Notify any Payor obligated with respect to any Account, that the
underlying Account has been assigned to Purchaser by Seller and that payment
thereof is to be made to the order of and directly and solely to Purchaser;

9.1.7. Communicate directly with Seller’s Payors to verify the amount and
validity of any Account created by Seller;

9.1.8. Upon the occurrence and during the continuance of an Event of Default,:
(a) Change the address for delivery of mail to Purchaser and to receive and open
mail addressed to Seller; (b) Extend the time of payment of, compromise or
settle for cash, credit, return merchandise, and upon any terms or conditions,
any and all Accounts and discharge or release any Account Debtor or other
obligor (including filing of any public record releasing any lien granted to
Seller by such Account Debtor), without affecting any of the Obligations;

9.1.9 Any and all sums paid and any and all costs, expenses, liabilities,
obligations and legal fees incurred by Purchaser with respect to the foregoing
shall be added to and become part of the Obligations. In no event shall
Purchaser’s rights under the foregoing authorization or any of Purchaser’s other
rights under this Agreement be deemed to indicate that Purchaser in control of
the business, management of properties of Seller;

9.1.10. File any initial financing statements and amendments thereto that: (a)
Indicate the collateral as all assets of the Seller or words of similar effect,
regardless of whether any particular asset comprised in the collateral falls
within the scope of Article 9 of the UCC, or as being of an equal or lesser
scope or with greater detail; (b) Contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Seller is an
organization, the type of organization, and any organization identification
number issued to the Seller and, (ii) in the case of a financing statement filed
as a fixture filing or indicating collateral to be as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
collateral relates; and (c) Contain a notification that the Seller has granted a
negative pledge to the Purchaser, and that any subsequent lienor may be
tortuously interfering with Purchaser’s rights;

9.1.11. Advises third parties that any notification of Seller’s Account Debtors
will interfere with Purchaser’s collection rights; and

9.1.12. File any Correction Statement in the name of Seller under Section 9-518
of the Uniform Commercial Code that Purchaser reasonably deems necessary to
preserve its rights hereunder.

9.2. Seller authorizes Purchaser to accept, endorse and deposit on behalf of
Seller any checks tendered by an account debtor “in full payment” of its
obligation to Seller. Seller shall not assert against Purchaser any claim
arising therefrom, irrespective of whether such action by Purchaser effects an
accord and satisfaction of Seller’s claims, under §3-311 of the Uniform
Commercial Code, or otherwise.

9.3. Seller grants Purchaser a full license to use any data collected during the
Term of this Agreement provided that, subject to Section 13, no Confidential
Information is disclosed to third parties or the public and such use in
compliance with any and all applicable laws.

 

10. ACH Authorization.

10.1. In order to satisfy any of the Obligations, Seller authorizes Purchaser to
initiate electronic debit or credit entries through the ACH system to any
deposit account maintained by Seller. Purchaser shall provide Seller with
advance notice of its intention to initiate electronic debit entries of Seller’s
deposit account through the ACH system. Such notice may be provided
electronically. If an ACH debit request is not honored by the financial
institution, for any reason, Seller agrees to immediately pay, in the form of a
check, money order or cash, such sums as are necessary to bring the balance then
due hereunder current, and Seller will be subject to such fees or charges for
non-payment, as if Client had delivered a NSF check or made no payment to
Purchaser.

10.2. Seller is not required to sign this Authorization as a condition to
obtaining any extension of credit from Purchaser. This Authorization is made at
Seller’s request to aid its ability to timely pay amounts due Purchaser.

10.3 Tombstones and Public Filing Disclosures.

(a) Purchaser shall be permitted to: (a) disseminate a form of “tombstone” and
other related marketing materials or press releases publicly disclosing the
transaction subject to this Agreement and (b) market its and its affiliates’
services to Seller’s vendors in connection with the rendering of the services
under the ePay Agreement.

(b) Subject to Section 13, Neither party shall disclose the terms of this
Agreement to any third party except: (1) Seller may disclose a copy of this
Agreement in connection with any regulatory or other public filings required
under any applicable law, provided, that such disclosure or public filing does
not disclose any of the terms set forth in the General Rates and Fees
(appropriate redaction may be used to comply with this section); (2) either
Party may disclose the terms of this Agreement as is necessary under any
applicable law or judicial process (but only to the extent necessary); and (3)
Purchaser may disclose the terms of this Agreement to any of its affiliates or
representatives who have a reasonable need to know in connection with the
facility set forth herein or to any actual or potential capital partners.



 



4

 





11. Electronic Transactions Authorization. The Parties agree that all business
between one another shall be conducted by electronic means and adopt the
provisions of the California Uniform Electronic Transactions Act (UETA) as set
forth in California Civil Code, Division 3, Part 2, Title 2.5, Sections 1633.1
-- 1633.17, inclusive. Each document that is subject to or provided in
furtherance of this Agreement, all documents provided in furtherance thereof, as
amended, modified or supplemented from time to time that a party has sent to the
other by electronic means or the Seller has clicked to approve to adopt this
Agreement or Seller submits through the Online Reporting System shall be
intended as and constitute an original and deemed to contain a valid signature
for all purposes acknowledging and consenting to the terms of the agreement
applicable thereto. In furtherance of the above, the Seller hereby authorizes
Purchaser to regard the Seller’s printed name or electronic approval for any
document, agreement, assignment schedules or invoices as the equivalent of a
manual signature by one of the Seller’s authorized officers or agents. The
Seller’s failure to promptly deliver to Purchaser any schedule, report,
statement, writing or other information (“Record”) required by this Agreement or
any document related hereto shall not affect, diminish, modify or otherwise
limit Purchaser’s security interests in the Collateral. Purchaser may rely upon,
and assume the authenticity of, any such electronic approval, and any material
applicable to such approval as the duly confirmed, authorized and approved
signature of the Seller by the person approving same, shall constitute an
“authenticated” record for all purposes (including, without limitation, the
Uniform Commercial Code) and shall satisfy the requirements of any applicable
statute of frauds. Seller is not required to agree to conduct business pursuant
to the UETA and the purchase of Accounts of Advance being granted in furtherance
of this Agreement is not conditioned upon Seller agreeing to conduct business in
accordance with the UETA. Seller may terminate this Electronic Transactions
Authorization by providing Purchaser with not less than ten (10) days written
notice as provided in Section 35.1, below. Thereafter, Seller shall incur and be
responsible to pay Purchaser a “Manual Reporting Fee” for any Record when
submitted to Purchaser.

 

12. Covenants By Seller

12.1. After written notice by Purchaser to Seller, Seller shall not, without the
prior written consent of Purchaser in each instance, (a) grant any extension of
time for payment of any of its Accounts, (b) compromise or settle any of its
Accounts for less than the full amount thereof, (c) release in whole or in part
any Payor, or (d) grant any credits, discounts, allowances, deductions, return
authorizations or the like not specifically authorized in the applicable
agreement with respect to any of the Accounts.

12.2. From time to time as requested by Purchaser, at the sole expense of
Seller, Purchaser or its designee shall have access, during reasonable business
hours if prior to an Event of Default and at any time if on or after an Event of
Default, to all premises where Collateral is located for the purposes of
inspecting (and removing, if after the occurrence and during the continuance of
an Event of Default) any of the Collateral, including Seller’s books and
records, and Seller shall permit Purchaser or its designee to make copies of
such books and records or extracts therefrom as Purchaser may request. Without
expense to Purchaser, Purchaser may use any of Seller’s personnel, equipment,
including computer equipment, programs, printed output and computer readable
media, supplies and premises for the collection of accounts and realization on
other Collateral as Purchaser, in its sole discretion, deems appropriate. Seller
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to Purchaser at Seller’s expense all financial information, books and
records, work papers, management reports and other information in their
possession relating to Seller.

12.3. Before sending any Invoice to an Account Debtor, Seller shall mark same
with a notice of assignment as may be required by Purchaser.

12.4. Seller shall pay when due all payroll and other material taxes except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained in accordance with GAAP, and
shall provide proof thereof to Purchaser in such form as Purchaser shall
reasonably require.

12.5. Seller shall not: (a) create, incur, assume or permit to exist, any lien
upon or with respect to any assets in which Purchaser now or hereafter holds as
a security interest or (b) incur any indebtedness for borrowed money that has
not been disclosed to Purchaser as of the date hereof.

12.6. Notwithstanding Seller’s obligation to pay the Misdirected Payment Fee,
Seller shall pay to Purchaser on the next banking day following the date of
receipt by Seller, the amount of any payment on account of a Purchased Account.

12.7. Avoidance Claims

12.7.1. Seller shall indemnify Purchaser from any loss (including defense costs,
expenses and legal fees) arising out of the assertion, defense, or judgment or
otherwise of any Avoidance Claim, and shall pay to Purchaser on demand the
amount thereof.

12.7.2. Seller shall notify Purchaser within two business days after Seller
becomes aware of the assertion of an Avoidance Claim.

12.7.3. This provision shall survive termination of this Agreement.

12.8. Minimum Utilization. Seller shall at all times cause the aggregate gross
value of Accounts purchased hereunder to be equal or greater than the amount set
forth in the General Rates and Fees; as Purchasers sole and exclusive remedy any
violation of the foregoing covenant by Seller shall cause the Financing Fees
owed hereunder by Seller to be equal to the fees that would have accrued had
Seller not violated this clause unless such shortfall is due to Purchaser’s
failure to purchase Accounts meeting the criteria herein. The typical
calculation to determine the fees that would have accrued had Seller not
violated this clause for any applicable calendar month would be as follows: (1)
the result of (x) the Maximum Line Amount divided by (y) the Advance Rate
multiplied by (2) Minimum Utilization percentage requirement multiplied by (3)
the monthly gross Financing Fee rate.

12.9. No ACH Debit Block. Seller shall at all times maintain each of its deposit
accounts in a manner that allows Purchaser to utilize the ACH authorization set
forth in Section 10 or otherwise herein. Seller shall not use any ACH debit
block or any other service or functionality that prevents Purchaser from
initiating and completing electronic debit or credit entries through the ACH
system to any deposit account maintained by Seller.

12.10 Disposal of Assets or Change of Control. Seller shall not convey, sell,
lease, license, assign, transfer, or otherwise dispose any of its assets in a
manner not in the ordinary-course-of-business. Seller shall also notify
Purchaser promptly, and in any event at least thirty (30) days prior to the date
of any transaction that results or would result in a Change of Control.

12.11 Financial Reporting. Seller shall provide to Purchaser, within 30 days of
each calendar month end, financial statements and accounts payable aging reports
of Seller and its subsidiaries for such month on a consolidated and
consolidating basis, in accordance with Generally Accepted Accounting Principles
and otherwise in form reasonably acceptable to Purchaser. Seller shall promptly
provide to Purchaser any other financial reporting or information reasonably
requested by Purchaser.

12.12 Payment Services Covenant Seller shall at all times this Agreement is in
effect:

(a) not terminate the ePay Agreement; and

(b) abide by the payment services covenant set forth in the General Rates and
Fees.

12.13 Registration of Intellectual Property. Seller shall not register any of
its patents, copyrights, or trademarks with any federal registry, including but
not limited to the United States Patent and Trademark Office (“USPTO”) or the
United States Copyright Office (“USCO”), except to the extent that such
registrations are subject to a security agreement filed with such federal
registry, USPTO, or USCO, as applicable in favor of Purchaser as secured party,
in form and substance acceptable to Purchaser in its sole discretion.

12.14 Account Disputes. Seller shall notify Purchaser promptly of and, if
requested by Purchaser, will settle all disputes concerning any Purchased
Account, at Seller’s sole cost and expense. Purchaser may, but is not required
to, attempt to settle, compromise, or litigate (collectively, “Resolve”) the
dispute upon such terms, as Purchaser in its sole discretion deem advisable, for
Seller’s account and risk and at Seller’s sole expense. Upon the occurrence of
an Event of Default, Purchaser may Resolve such issues with respect to any
Account of Seller.









5

 

 

13. Confidentiality.

13.1 Confidential Information. “Confidential Information” means any proprietary,
confidential and/or trade secret information of the disclosing Party
(“Discloser”) and/or others possessed by the Discloser, including but not
limited to (i) all inventions, discoveries, know-how, techniques, devices,
ideas, research, software implementation methods, practices, processes, systems,
formulae, designs, products, projects, computer programs, improvements and
developments which have not been generally available to the public; (ii) all
client or customer lists, trade secrets, or other information pertaining to the
financial condition, business affairs or prospects of the Discloser, including,
without limitation, information relative to customers, suppliers or other
parties with which the Discloser has a business relationship, samples, sketches,
bulletins, correspondence, company forms and records (including financial
statements and product specification sheets), information concerning sources of
supply, costs of manufacture and sale and applications of equipment, whether or
not published or unpublished, confidential or protected or susceptible to
protection by patent, trademark, copyright or any other form of legal protection
and whether or not any attempt has been made to secure such protection; (iii)
any of the foregoing information developed by or proprietary to clients or
customers of the Discloser; and/or (iv) all information that a reasonable
prudent person would recognize as confidential when provided to Recipient
relating to, among other things, the Discloser’s products, operations, finances,
pricing, clients, technology, specifications, manufacturing methods, know-how,
business or marketing plans, or business relationships, Confidential Information
may be disclosed either in documentary form (including without limitation
traditional tangible media such as written documents, photographs and drawings,
and intangible media such as diskettes and other magnetic or electronic data),
or orally or visually or in other non-documentary form (including without
limitation presentations, displays or inspections of writings, designs,
drawings, photographs, models, prototypes, samples or facilities). The Discloser
shall endeavor, but not be required, to stamp “Confidential Information” on all
of its Confidential Information disclosed in documentary form.

13.2 Exclusions. Confidential Information shall not include information that:
(a) was in the public domain when disclosed; (b) becomes public domain after
disclosure, other than as a result of the receiving Party’s (“Receiver”)
violation of this Agreement; (c) was in the Receiver’s possession when disclosed
and was not acquired directly or indirectly from the Discloser; (d) is shown by
written evidence to have been developed by the Receiver independently after
disclosure without benefit of the Confidential Information; (e) was received
after disclosure from a third party who did not require it to be held in
confidence and who did not acquire it directly or indirectly from the Discloser
or (f) is required to be disclosed by any applicable law or judicial process.

13.3 Disclosure, Use & Care. The Receiver: (i) will not disclose Confidential
Information (except to its employees, agents, representatives, or to potential
suppliers capital partners or subcontractors which are bound by a written
confidentiality agreement and have a need to know such Confidential Information)
and will otherwise comply with Receiver’s obligations under this Agreement; (ii)
will not use Confidential Information except for the purposes contemplated by
this Agreement or in connection with its rights under applicable law; (iii) will
use at least the same degree of care to safeguard Confidential Information that
it uses to protect its own confidential and proprietary information, and in any
event not less than a reasonable degree of care under the circumstances; and
(iv) will make copies of Confidential Information only as needed for such
purpose, all of which shall include any existing markings indicating that they
are Confidential Information of the Discloser, or shall have markings supplied
by the Receiver.

 

14. Representation and Warranties. Seller represents and warrants that:

14.1. Existence and Power. If Seller is a partnership, limited liability
company, or corporation, Seller is and will continue to be duly authorized,
validly existing and in good standing under the laws of the jurisdiction of its
organization until all of the Obligations have been paid in full other than
contingent indemnification obligations as to which no claims have been asserted.
Seller is and will continue to be qualified and licensed in all jurisdictions in
which the nature of the business transacted by it, or the ownership or leasing
of its property, make such qualification of licensing necessary, and Seller has
and will continue to have all requisite power and authority to carry on its
business as it is now, or may hereafter be, conducted.

14.2. Authority. Seller is, and will continue to be, duly empowered and
authorized to enter into, and grant security interests in its property, pursuant
to and perform its obligations under, this Agreement, and all other instruments
and transactions contemplated hereby or relating hereto. The execution, delivery
and performance by Seller of this Agreement, and all other instruments and
transactions contemplated hereby or relating hereto, have been duly and validly
authorized, are enforceable against the Seller in accordance with their terms,
and do not and will not violate any law or any provision of, nor be grounds for
acceleration under, any agreement, indenture, note or instrument which is
binding upon Seller, or any of its property, including without limitation,
Seller’s Operating Agreement, Partnership Agreement, Articles of Incorporation,
By-Laws and any Shareholder Agreements (as applicable).

14.3. Name; Trade Names and Styles. Seller has set forth above Seller’s
absolutely true and correct name. Listed below in Schedule 14.3 is each prior
true name of Seller and each fictitious name, trade name and trade style by
which Seller has been, or is now known, or has previously transacted, or now
transacts business, as aforementioned noted. Seller shall provide Purchaser with
thirty (30) days advance written notice before changing its legal name or doing
business under any other name, fictitious name, trade name, or trade style.
Seller has complied, and will hereafter comply, with all laws relating to the
conduct of business under, the ownership of property in, and the renewal or
continuation of the right to use, a corporate, fictitious or trade name or trade
style.

14.4 Place and Nature of Business; Location of Collateral. Seller does not
engage in any Restricted Industry. Seller’s books and records including, but not
limited to, the books and records relating to Seller’s Accounts, are and will be
kept and maintained at Seller’s Address unless and until Purchaser otherwise
consents in writing which shall not be unreasonably withheld or delayed. In
addition to Seller’s Address, Seller has places of Business and Collateral
located only at the following locations, as aforementioned noted. Seller will
provide Purchaser with at least thirty (30) days advance written notice in the
event Seller moves the Collateral, or obtains, opens or maintains any new or
additional place(s) for the conduct of Seller’s business or the location of any
Collateral, or closes any existing place of business.

14.5 Title to Collateral; Liens. With the exception of Accounts Purchased
hereunder where title vests with Purchaser, Seller is now, and will at all times
hereafter be, the true, lawful and sole owner of all the Collateral., except for
the security interest granted to Purchaser the Collateral now is and will
hereafter remain, free and clear of any and all liens, charges, security
interests, encumbrances and adverse claims. Except as expressly provided to the
contrary in this Section, Purchaser now has, and will hereafter continue to
have, a fully perfected and enforceable first priority security interest in all
of the Collateral, and Seller will at all times defend Purchaser and the
Collateral against all claims and demands of others.



 



6

 

 

14.6. Each and every Purchased Account sold and assigned to Purchaser shall, on
the date the assignment is made and thereafter, comply with all of the following
representations, warranties and covenants: (a) each Purchased Account represents
an undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services in the ordinary course of Seller’s business; (b) each Purchased Account
is owned by Seller free and clear of any and all deductions, disputes, liens,
security interests and encumbrances; (c) the Account Debtor has received and
accepted the goods sold and services rendered which created the Purchased
Account and the invoice therefor and will pay the same without any dispute; (d)
no Account Debtor on any Purchased Account is a shareholder, director, partner
or agent of Seller, or is a person or entity controlling, controlled by or under
common control with Seller, or is engaged in a Restricted Industry; and (e) no
Purchased Account is owed by an Account Debtor to whom Seller is or may become
liable in connection with goods sold or services rendered by the Account Debtor
to Seller or any other transaction or dealing between the Account Debtor and
Seller. Immediately upon discovery by Seller that any of the foregoing
representations, warranties, or covenants are or have become untrue with respect
to any Purchased Account, Seller shall immediately give written notice thereof
to Purchaser.

14.7. Seller has not received notice or otherwise learned of actual or imminent
bankruptcy, insolvency, or material impairment of the financial condition of any
applicable Account Debtor regarding Purchased Accounts.

14.8 Intellectual Property. Except as disclosed on Schedule 14.8 attached
hereto, Seller does not have any registered patents, copyrights, trademarks, or
material licenses to use trademarks, patents and copyrights of others (excluding
off-the-shelf or shrinkwrap licenses or such other licenses entered into in the
ordinary course of Seller’s business.).

 

15. Indemnification. Seller agrees to indemnify Purchaser against and save
Purchaser harmless from any and all manner of suits, claims, liabilities,
demands and expenses (including reasonable legal fees and collection costs)
resulting from or arising out of Seller’s breach of this Agreement, whether
directly or indirectly, including the transactions or relationships contemplated
hereby (including the enforcement of this Agreement), and any failure by Seller
to perform or observe its obligations under this Agreement (an “Indemnified
Matter”), provided, however, that Seller shall have no liability under this
Section 15 to Purchaser with respect to any Indemnified Matter, and Purchaser
shall have no liability with respect to any Indemnified Matter other than (to
the extent otherwise liable) to the extent such liability has resulted from the
gross negligence, willful misconduct or bad faith of Purchaser, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.

 

16. Disclaimer of Liability. In no event will either Party be liable to the
other for any lost profits, lost savings or other consequential, incidental or
special damages resulting from or arising out of or in connection with this
Agreement, the transactions or relationships contemplated hereby or either
Party’s performance or failure to perform hereunder, even if such party has been
advised of the possibility of such damages.

 

17. Default

17.1. Events of Default. The occurrence of any one of more of the following
shall constitute an Event of Default hereunder: (a) Seller fails to pay or
perform any Obligation within 5 Business Days of as and when due; (b) there
shall be commenced by or against Seller any voluntary or involuntary case under
the United States Bankruptcy Code, or any assignment for the benefit of
creditors, or appointment of a receiver or custodian for any of its assets, or
Seller makes or sends notice of a bulk transfer; (c) Seller or any guarantor of
the Obligations shall become insolvent in that its debts are greater than the
fair value of its assets, or Seller is generally not paying its debts as they
become due; (d) any lien, garnishment, attachment, execution or the like is
issued against or attaches to the Seller, the Purchased Accounts, or the
Collateral; (e) Seller shall breach any covenant, agreement, warranty, or
representation set forth herein which is not cured within 5 business days;
provided, such cure period shall not apply to payment defaults, breaches of
negative covenants, and any other breaches not generally susceptible to a cure
period; (f) Seller delivers any document, financial statement, schedule or
report to Purchaser which is false or incorrect in any material respect on or as
of the date made or deemed made; (g) Purchaser, at any time, acting in good
faith and in a commercially reasonable manner, deems itself insecure with
respect to the prospect of repayment or performance of the Obligations; (h) any
present or future guarantor of the Obligations revokes, terminates or fails to
perform any of the terms of any guaranty, endorsement or other agreement of such
party in favor of Purchaser or any affiliate of Purchaser or shall notify
Purchaser of its intention to rescind, modify, terminate or revoke any guaranty
of the Obligations, or any such guaranty shall cease to be in full force and
effect for any reason whatever; or (i) the termination of any ePay Agreement or
the occurrence of any default by Seller under any ePay Agreement.

17.2. Waiver of Notice. PURCHASER’S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES
AT ANY “DEFAULT” OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF
ITS CLAIM THERETO.

17.2.1. The failure of Purchaser at any time or times hereafter to require
Seller strictly to comply with any of the provisions, warranties, terms or
conditions of this Agreement or any other present or future instrument or
agreement between Seller and Purchaser shall not waive or diminish any right of
Purchaser thereafter to demand and receive strict compliance therewith and with
any other provision warranty, term and condition; and any waiver of any default
shall not waive or affect any other default, whether prior or subsequent thereto
and whether of the same or of a different type. None of the provisions,
warranties, terms or conditions of this Agreement or other instrument or
agreement now or hereafter executed by Seller and delivered to Purchaser shall
be deemed to have been waived by any act or knowledge of Purchaser or its agents
or employees, but only by a specific written waiver signed by an officer of
Purchaser and delivered to Seller. Seller waives any and all notices or demands
which Seller might be entitled to receive with respect to this Agreement, or any
other agreement by virtue of any applicable law. Seller hereby waives demand,
protest, notice of protest and notice of default or dishonor, notice of payment
and nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, Account, general intangible, document or guaranty
at any time held by Purchaser on which Seller is or may in any way be liable,
and notice of any action taken by Purchaser unless expressly required by this
Agreement. Seller hereby ratifies and confirms whatever Purchaser may do
pursuant to this Agreement and agrees that Purchaser shall not be liable for the
safekeeping of the Collateral or any loss or damage thereto, or diminution in
value thereof, from any cause whatsoever, any act or omission of any carrier,
warehouseman, bailee, forwarding agent or other person, or any act of commission
or any omission by Purchaser or its officers, employees, agents, or attorneys,
or any of its or their errors of judgment or mistakes of fact or of law.



 



7

 

 

17.3. Effect of Default

17.3.1. Upon the occurrence and continuance of any Event of Default, in addition
to any rights Purchaser has under this Agreement or applicable law, Purchaser
may immediately terminate this Agreement, at which time all Obligations shall
immediately become due and payable without notice.

17.3.2. The Late Charge shall accrue and is payable on demand on any Obligation
not paid when due.

 

18. Remedies

18.1 Generally. Upon the occurrence and continuance of any Event of Default, and
at any time thereafter, Purchaser, at its option, and without notice or demand
of any kind (all of which are hereby expressly waived by Seller) may do any one
or more of the following: (a) Cease advancing money or extending credit to or
for the benefit of Seller under this Agreement, and any other document or
agreement; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation as well as charging the Default Rate on the Obligations above and in
addition to any applicable rate hereunder; (c) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Seller hereby
authorizes Purchaser without judicial process to enter onto any of the Seller’s
premises without hindrance to search for, take possession of, keep, store, or
remove any of the Collateral and remain on such premises or cause a custodian to
remain thereon in exclusive control thereof without charge for so long as
Purchaser deems necessary in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Purchaser seek to take possession of any or all of the Collateral by Court
process or through a receiver, Seller hereby irrevocably waives: (i) any bond
and any surety or security relating thereto required by any statute, court rule
or otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that Purchaser retain possession of and not dispose of
any such Collateral until after trial or final judgment; (d) Require Seller to
assemble any or all of the Collateral and make it available to Purchaser at a
place or places to be designated by Purchaser which is reasonably convenient to
Purchaser and Seller, and to remove the Collateral to such locations as
Purchaser may deem advisable; (e) Place a receiver in exclusive control of
Seller’s business and/or any or all of the Collateral. In order to assist
Purchaser in enforcing its rights and remedies; (f) Sell, reclaim, lease or
otherwise dispose of all or any portion of the Collateral in its condition at
the lime Purchaser obtains possession or after further manufacturing, processing
or repair; at any one or more public and/or private sale(s) (including execution
sales); in lots or in bulk; for cash, exchange for other property or on credit;
and to adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Purchaser shall have the right to
conduct such disposition on Seller’s premises without charge for such time or
times as Purchaser deems fit, or on Purchaser’s premises, or elsewhere and the
Collateral need not be located at the place of disposition. Purchaser may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition and, if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Seller of any liability Seller may have if any Collateral is defective
as to title or physical condition at the time of sale; (g) Demand payment of,
and collect any Accounts, Instruments, Chattel Paper, Supporting Obligations and
General Intangibles comprising part or all of the Collateral; or (h) Demand and
receive possession of any of Seller’s federal and state income tax returns and
the books, records and accounts utilized in the preparation thereof or referring
thereto. Any and all legal fees, expenses, costs, liabilities and obligations
incurred by Purchaser with respect to the foregoing shall be added to and become
part of the Obligations and shall be due on demand.

18.2 Application of Proceeds. The proceeds received by Purchaser from the
disposition of or collection of any of the Collateral shall be applied to such
extent and in such manner as Purchaser shall determine in its sole discretion.
If any deficiency shall arise, Seller shall remain liable to Purchaser
therefore. In the event that, as a result of the disposition of any of the
Collateral, Purchaser directly or indirectly enters into a credit transaction
with any third party, Purchaser shall have the option, exercisable at any time,
in its sole discretion, of either reducing the Obligations by the principal
amount of such credit transaction or deferring the reduction thereof until the
actual receipt by Purchaser of cash therefore from such third party.

18.3 Online Access. Upon an Event of Default, all of Seller’s rights and access
to any online internet services that Purchaser makes available to Seller shall
be provisional pending Seller’s curing of all such Events of Default. During
such period of time, Purchaser may limit or terminate Seller’s access to online
services. Seller acknowledges that the information Purchaser makes available to
Seller through online internet access, both before and after an Event of
Default, constitutes and satisfies any duty to respond to a request for
accounting or request regarding a statement of account that is referenced in the
Uniform Commercial Code as enacted in the State of California.

18.4 Standards of Commercial Reasonableness. After an Event of Default, the
Parties acknowledge that it shall be presumed commercially reasonable and
Purchaser shall have no duty to undertake to collect any Account, including
those in which Purchaser receives information from an Account Debtor that a
dispute exists. Furthermore, in the event Purchaser undertakes to collect or
enforce an obligation of an Account Debtor or any other person obligated on the
Collateral and ascertains that the possibility of collection is outweighed by
the likely costs and expenses that will be incurred, Purchaser may at any such
time cease any further collection efforts and such action shall be considered
commercially reasonable. Before Seller may, under any circumstances, seek to
hold Purchaser responsible for taking any commercially unreasonable action,
Seller shall first notify Purchaser in writing, of all of the reasons why Seller
believes Purchaser has acted in any commercially unreasonable manner and advise
Purchaser of the action that Seller believes Purchaser should take.

18.5 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Purchaser shall have all other rights and remedies accorded a
secured party under the Uniform Commercial Code as enacted in California and
under any and all other applicable laws and in any other instrument or agreement
now or hereafter entered into between Purchaser and Seller and all of such
rights and remedies are cumulative and none is exclusive. Exercise or partial
exercise by Purchaser of one or more of its rights or remedies shall not be
deemed an election, nor bar Purchaser from subsequent exercise or partial
exercise of any other rights or remedies. The failure or delay of Purchaser to
exercise any rights or remedies shall not operate as a waiver thereof, but all
rights and remedies shall continue in full force and effect until all of the
Obligations have been fully paid and performed.

 

19. Account Stated. Purchaser shall render to Seller a statement setting forth
the transactions arising hereunder. Each statement shall be considered correct
and binding upon Seller as an account stated, except to the extent that
Purchaser receives, within sixty (60) days after the mailing of such statemen
written notice from Seller of any specific exceptions by Seller to that
statement, and then it shall be binding against Seller as to any items to which
it has not objected.

 

20. Amendment and Waiver. Only a writing signed by all Parties hereto may amend
this Agreement; provided with respect to each Seller, such writing may be
executed by Administrative Seller on behalf of all Sellers. No failure or delay
in exercising any right hereunder shall impair any such right that Purchaser may
have, nor shall any waiver by Purchaser hereunder be deemed a waiver of any
default or breach subsequently occurring. Purchaser’s rights and remedies herein
are cumulative and not exclusive of each other or of any rights or remedies that
Purchaser would otherwise have.



 



8

 

 

21. Termination; Effective Date.

21.1. Subject to the Early Termination Fee, this Agreement will be effective on
the date it is signed by the Parties, shall continue for the Term, and shall be
automatically extended for successive Terms unless Seller shall provide 60 days
prior written notice to Purchaser of its intention to terminate whereupon this
Agreement shall terminate on the date set forth in said notice (an “Early
Termination Date”) upon successful repayment of all outstanding Obligations.

21.2. Purchaser may terminate this Agreement and demand immediate payment of all
outstanding Obligations at any time and for any reason; provided, so long as no
Event of Default has occurred and is continuing, Purchaser shall give
Administrative Seller 60 days prior written notice of electing termination of
this Agreement pursuant to this Section 21.2.

 

22. No Lien Termination without Release. In recognition of the Purchaser’s right
to have its legal fees and other expenses incurred in connection with this
Agreement secured by the Collateral, notwithstanding payment in full of all
Obligations by Seller, Purchaser shall not be required to record any
terminations or satisfactions of any of Purchaser’s liens on the Collateral
unless and until Complete Termination has occurred at which time Purchaser shall
record any and all terminations or satisfactions of any and all of Purchaser’s
liens on the Collateral as reasonably necessary. Seller understands that this
provision constitutes a waiver of its rights under §9-513 of the UCC.

 

23. Conflict. Unless otherwise expressly stated in any other agreement between
Purchaser and Seller, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.

 

24. Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

25. Enforcement. This Agreement and all agreements relating to the subject
matter hereof is the product of negotiation and preparation by and among each
party and its respective attorneys, and shall be construed accordingly.

 

26. Relationship of Parties. The relationship of the Parties hereto shall be
that of Seller and Purchaser of Accounts, and Purchaser shall not be a fiduciary
of the Seller, although Seller may be a fiduciary of the Purchaser.

 

27. Legal Fees. Seller agrees to reimburse Purchaser on demand for:

27.1. The actual amount of all costs and expenses, including legal fees, which
Purchaser has incurred or may incur in;

27.1.1. Negotiating, preparing, or administering this Agreement and any
documents prepared in connection herewith; Any way arising out of or in
connection with this Agreement, and whether or not arising out of a dispute
which does not involve Purchaser; provided, Purchaser acknowledges that the
legal fee costs reimbursable to Purchaser up to and including the date hereof is
$0;

27.1.2. Protecting, preserving or enforcing any lien, security or other right
granted by Seller to Purchaser or arising under applicable law, whether or not
suit is brought, including but not limited to the defense of any Avoidance
Claims or the defense of Purchaser’s lien priority;

27.2. The actual costs, including photocopying (which, if performed by
Purchaser’s employees, shall be at the rate of $.10/page), travel, and legal
fees and expenses incurred in complying with any subpoena or other legal process
in any way relating to Seller. This provision shall survive termination of this
Agreement until payment of all Obligations (other than contingent
indemnification obligations for which no claims has been asserted); and

27.3. The actual amount of all costs and expenses, including legal fees, which
Purchaser may incur in enforcing this Agreement and any documents prepared in
connection herewith, or in connection with any federal or state insolvency
proceeding commenced by or against Seller, including but not limited to those
(a) arising out the automatic stay, (b) seeking dismissal or conversion of the
bankruptcy proceeding, (c) opposing confirmation of Seller’s plan thereunder, or
(d) validating Purchaser’s security interest or lien priority with respect to
the Collateral.

 

28. Entire Agreement. No promises of any kind have been made by Purchaser or any
third party to induce Seller to execute this Agreement. No course of dealing,
course of performance or trade usage, and no parole evidence of any nature,
shall be used to supplement or modify any terms of this Agreement.

 

29. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.

 

30. Jury Trial Waiver. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), THE OBLIGATIONS
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE PARTIES ACTIONS
IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF. THE
PARTIES EACH ACKNOWLEDGE THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING. THE PARTIES EACH ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.

 

IN THE EVENT THAT ANY PARTY HERETO ELECTS TO BRING ANY ACTION OR PROCEEDING IN
THE STATE OF CALIFORNIA, RELATING TO THIS AGREEMENT OR ANY OF THE OBLIGATIONS,
THE PARTIES AGREE THAT SUCH ACTION OR PROCEEDING SHALL BE TRIED SOLELY THROUGH A
JUDICIAL REFEREE AS PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638
THROUGH 645.1. THE PARTIES FURTHER AGREE TO THE APPOINTMENT OF JAMS AS THE
REFEREE APPOINTMENT TO CONDUCT THE TRIAL AND SUCH RELATED PROCEEDINGS. THE
PARTIES AGREE THAT THE FILING OF ANY PRE-TRIAL MOTION OR ANY PRE-TRIAL
PROVISIONAL REMEDY SHALL NOT OPERATE AS A WAIVER OF EACH PARTY’S RIGHT TO TRIAL
SOLELY THROUGH A JUDICIAL REFEREE. THE PARTIES ACKNOWLEDGE THAT THE JUDICIAL
REFEREE WILL LIKELY CHARGE FEES AND COSTS OVER AND ABOVE THOSE NORMALLY CHARGED
BY A COURT. THE PARTIES AGREE TO INITIALLY EVENLY SPLIT THE FEES AND COSTS OF
SUCH REFEREE BETWEEN THE PARTIES, SUBJECT TO SUCH FURTHER RULINGS BY THE
REFEREE.

 



 



9

 

 

31. Venue; Jurisdiction. Any suit, action or proceeding arising hereunder, or
the interpretation, performance or breach hereof, shall, if Purchaser so elects,
be instituted in any court sitting in the Chosen State, in the city in which
Purchaser’s chief executive office is located, or if none, any court sitting in
the Chosen State (the “Acceptable Forums”). Seller agrees that the Acceptable
Forums are convenient to it, and submits to the jurisdiction of the Acceptable
Forums and waives any and all objections to jurisdiction or venue. Should such
proceeding be initiated in any other forum, Seller waives any right to oppose
any motion or application made by Purchaser to transfer such proceeding to an
Acceptable Forum.

 

32. Service of Process. Seller agrees that Purchaser may effect service of
process upon Seller by regular mail at the address set forth herein or at such
other address as may be reflected in the records of Purchaser, or at the option
of Purchaser by service upon Seller’s agent for the service of process.

 

33. Assignment. Purchaser may assign its rights and delegate its duties
hereunder. Upon such assignment, Seller shall be deemed to have attorned to such
assignee and shall owe the same obligations to such assignee and shall accept
performance hereunder by such assignee as if such assignee were Purchaser.

 

34. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile to
any other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.

 

35. Notice, Administrative Seller, and Joint and Several Liability of Each
Seller.

35.1. All notices required to be given to any party other than Purchaser shall
be deemed given upon the first to occur of (a) a deposit thereof in a receptacle
under the control of the United States Postal Service, (b) transmittal by
electronic means to a receiver under the control of such party, or (c) actual
receipt by such party or an employee or agent of such party. All notices to
Purchaser shall be deemed given upon actual receipt by a responsible officer of
Purchaser.

35.2. For the purposes hereof, notices hereunder shall be sent to the addresses
set forth as Contact Addresses on the face page hereof, or to such other
addresses as each such party may in writing hereafter indicate.

 

35.3 Administrative Seller. Each Seller hereunder hereby irrevocably appoints
Administrative Seller as the agent and attorney-in-fact for each such party
which appointment shall remain in full force and effect unless and until
Purchaser shall have received prior written notice signed by each Seller that
such appointment has been revoked and that another specified Seller has been
appointed Administrative Seller. Each Seller hereby irrevocably appoints and
authorizes the Administrative Seller: (a) to provide Purchaser with all notices
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Seller shall be deemed to be given by each Seller
hereunder and shall bind each Seller) (b) to enter into any amendments to this
Agreement on behalf of each Seller, (c) to receive notices and instructions from
Purchaser (and any notice or instruction provided by Purchaser to the
Administrative Seller in accordance with the terms hereof shall be deemed to
have been given to each Seller), and (d) to take such action as the
Administrative Seller deems appropriate on its behalf lo obtain credit hereunder
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement. It is understood that the handling of the
loan account and Collateral in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to each Seller in order to utilize
the collective borrowing powers of Seller in the most efficient and economical
manner and at their request, and that Purchaser shall not incur liability to any
Seller as a result hereof. Each Seller expects to derive benefit, directly or
indirectly, from the handling of the loan account and the Collateral in a
combined fashion since the successful operation of each Seller is dependent on
the continued successful performance of the integrated group. To induce the
Purchaser to do so, and in consideration thereof, each Seller hereby jointly and
severally agrees to indemnify Purchaser and hold Purchaser harmless against any
and all liability, expense, loss or claim of damage or injury, made against
Purchaser by any Seller or by any third party whosoever, arising from or
incurred by reason of (i) the handling of the loan account and Collateral of
each Seller as herein provided, or (ii) Purchaser relying on any instructions of
the Administrative Seller.

35.4 Joint and Several Liability of Each Seller. Each Seller is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by Purchaser under
this Agreement, for the mutual benefit, directly and indirectly, of each Seller
and in consideration of the undertakings of the other Sellers to accept joint
and several liability for the Obligations. Each Seller, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Sellers, with respect
to the payment and performance of all of the Obligations (including any
Obligations arising under this Section 35.4), it being the intention of the
Parties hereto that all the Obligations shall be the joint and several
obligations of each Seller without preferences or distinction among them. If and
to the extent that any Seller shall fail to make any payment with respect to any
of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Seller or
Sellers will make such payment with respect to, or perform, such Obligation
until such time as all of the Obligations are paid in full. The Obligations of
each Seller under the provisions of this Section 35.4 constitute the absolute
and unconditional, full recourse Obligations of each Seller enforceable against
each Seller to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of the provisions of this Agreement
(other than this Section 35.4) or any other circumstances whatsoever.

 



 



10

 

 

36. Definitions and Index to Definitions. The following terms used within this
Agreement shall have the following meaning. All capitalized terms not defined
within this Agreement shall have the meaning set forth in the Uniform Commercial
Code:

(a) “Additional Financing Fee” - As stated within the General Rates and Fees, or
30 days based on a 30 day month and 360 day year if unstated.

(b) “Advance” - The funding of the Purchase Price

(c) “Advance Rate” - As stated in the General Rates and Fees.

(d) “Avoidance Claim” - Any claim that any lien or payment received by Purchaser
is avoidable under the Bankruptcy Code, any other debtor relief statute,
including fraudulent conveyance claims, or through receivership, assignment for
the benefit of creditors or any equivalent type payment recovery laws, rules or
regulations intended to benefit creditors.

(e) “Base Fees” - Initial Financing Fee and Additional Financing Fee (not to
overlap.)

(f) “Change of Control” - means the person or entity constituting the majority
ultimate beneficial owner of the voting equity interests of Seller (or having
the ability to elect a majority of the board of directors of Seller) as of the
date hereof no longer constituting the majority ultimate beneficial owner of the
voting equity interests of Seller {or having the ability to elect a majority of
the board of directors of Seller).

(g) “Chosen State” - California.

(h) “Clearance Days” - None.

(i) “Closed” - A Purchased Account is closed upon receipt of full payment by
Purchaser from a Payor or from the Seller (including its being charged to the
Reserve Account).

(j) “Collateral” - All of Seller’s now owned and hereafter acquired personal
property including, without limitation, all Accounts, Chattel Paper, Contracts,
Deposit Accounts, Inventory, Equipment, Instruments, Investment Property,
Documents, Letter of Credit Rights, Commercial Tort Claims, General Intangibles
(including Intellectual Property but excluding any intent-to-use trademark
applications for which non statement of use has been filed), and all proceeds of
each of the foregoing.

(k) “Complete Termination” - Complete Termination occurs upon satisfaction of
the following conditions: (1) Payment in full of all Obligations of Seller to
Purchaser; and (2) If Purchaser has issued or caused to be issued guarantees,
promises, or letters of credit on behalf of Seller, then Seller has delivered
(A) acknowledgement from any beneficiaries thereof that Purchaser or any other
issuer has no outstanding direct or contingent liability therein, (B) cash
collateral for such guarantees, promises, or letters of credit, or (C) back-stop
letters of credit for such guarantees, promises, or letters of credit.

(l) “Concentration Limit” - As stated within the General Rates and Fees, or 25%
of the entire amount outstanding from Seller. The concentration limit refers to
the percentage any debt from a single debtor has over the total amount
outstanding from Seller’s Purchased Accounts.

(m) “Contracts” - all now owned and hereafter acquired loan agreements,
Accounts, revolving credit agreements, installment sale contracts, Instruments,
notes, documents, chattel paper, and all other forms of obligations owing to
Seller, including any collateral for any of the foregoing,

(n) “Default Rate” - the lesser of: (1) 1% per month on the gross amount of
Invoices and (2) the highest default rate permitted by applicable law; the
foregoing Default Rate is in addition to any standard rate accruing hereunder.

(o) “Early Termination Date” - see Section 21.1 hereof.

(p) “Early Termination Fee” - As stated in the General Rates and Fees.

(q) “Eligible Account” - An Account that is acceptable for purchase as
determined by Purchaser in the exercise of its reasonable sole credit or
business judgment

(r) “ePay Agreement” - means any SaaS agreement, ePay SaaS agreement, or similar
agreement regarding Purchaser or Purchaser’s affiliates’ ePay services entered
into between any Seller and Purchaser or Purchaser’s affiliates (including but
not limited to FastPay Payment Technologies Inc.), and any agreements related
thereto, including but not limited to any agreements or terms & conditions
between Seller and any of Purchaser or Purchaser’s affiliates’ card or Issuing
bank partners.

(s) “Events of Default” - See Section 17.1.

(t) “Exposed Payments” - Payments received by Purchaser from or for the account
of a Payor that has become subject to a bankruptcy proceeding, to the extent
such payments cleared the Payor’s deposit account within ninety (90) days of the
commencement of said bankruptcy case.

(u) “Face Amount” - the amount initially invoiced on an Account at the time of
purchase.

(v) “Facility Rate” - if applicable, as set forth In the General Rates and Fees.

(w) “Financing Fee(s)” - Refers to the Initial Financing Fee or Additional
Financing Fee and means the Percentage in the amount aforementioned multiplied
by the Face Amount of a Purchased Account, for each Financing Fee Period or
portion thereof, that any portion thereof remains unpaid, computed from the end
of the Initial Fee Period to and including the date on which a Purchased Account
is Closed.

(x) “Initial Financing Fee” - The first 30 days after the Purchase Price is paid
to Seller or credited by Purchaser to Seller’s Reserve Account based on a 30 day
month and 360 day year unless explicitly overridden within the General Rates and
Fees.

(y) “Intellectual Property” - all intellectual and similar property, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.

(z) “Invoice” - The document that evidences or is intended to evidence an
Account. Where the context so requires, reference to an Invoice shall be deemed
to refer to the Account, Eligible Account or Purchased Account to which it
relates.

(aa) “Late Charge” - None.

(bb) “Late Payment Date” - Ninety (90) days from the date on which a Purchased
Account was Purchased.

(cc) “LIBOR Rate” - means, for any calendar month, the greater of: (a) two and
one half percent (2.75%) per annum, and (b) the three (3) month U.S. LIBOR rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page) two
(2) Business Days prior to the commencement of such calendar month (and, if any
such rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Purchaser and shall be conclusive in the absence
of demonstrable error. In the event the LIBOR Rate is unavailable for any
reason, reasonably Purchaser may use a replacement index as determined by
Purchaser in its sole discretion.

(dd) “Misdirected Payment Fee” - Unless otherwise stated in the General Rates
and Fees, 20% of the amount of any payment (but in no event less than $1,000) on
account of a Purchased Account which has been received by Seller and not
delivered in kind to Purchaser on the next business day following the date of
receipt by Seller, or 30% of the amount of any such payment which has been
received by Seller as a result of any action taken by Seller to cause such
payment to be made to Seller.



 



11

 

 

(ee) “Obligations” - All present and future payment obligations owing by Seller
to Purchaser whether arising hereunder or otherwise, and whether arising before,
during or after the commencement of any Bankruptcy Case in which Seller is a
Debtor. Without limiting the generality hereof, Seller acknowledges and agrees
that the term “Obligations” shall also include: (1) any obligations of Seller
under any ePay Agreement, including any extensions of credit or advances in
connection therewith (or any guarantees by Purchaser or its affiliates of the
foregoing); (2) any payment obligations owed by Seller to any payee or vendor of
Seller that is paid by Purchaser or any of Purchaser’s affiliates or partners;
and (3) all ledger debt of Seller, which shall mean and include all indebtedness
of Seller now or hereafter owing to a third party, which Purchaser has
heretofore or hereafter purchases from such third party, acquires by way of
assignment, or in which Purchaser has heretofore or hereafter acquires a
security interest, whether as a result of Purchaser financing the accounts
receivable of such third party or otherwise. Seller acknowledges that Purchaser
will be relying upon this provision in financing the accounts receivable of such
third parties (consisting of indebtedness and obligations now or hereafter due
from Seller to such third parties), as well as in permitting Account Debtor’s to
incur other indebtedness due to Seller, but nothing herein shall constitute a
commitment of any kind by Purchaser to factor or finance the accounts receivable
of any third party to the extent they represent amounts owing by Seller to such
third parties.

(ff) “Parties” - Seller and Purchaser.

(gg) “Payor” - An Account Debtor or other obligor on an Account, or entity
making payment thereon for the account of such party.

(hh) “Purchase Date” - The date on which Seller has been advised in writing that
Purchaser has agreed to purchase an Account.

(ii) “Purchase Price” - The Face Amount of a Purchased Account.

(jj) “Purchased Accounts” - Accounts purchased hereunder which have not been
Closed.

(kk) “Repurchased” - An Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount.

(ll) “Required Reserve Amount” - The Reserve Percentage multiplied by the unpaid
balance of Purchased Accounts.

(mm) “Reserve Account” - A bookkeeping account on the books of the Purchaser
representing the portion of the Purchase Price which has not been paid by
Purchaser to Seller, maintained by Purchaser to ensure Seller’s performance with
the provisions hereof,

(nn) “Reserve Percentage” - 100% less the Advance Rate. The Reserve Percentage
may be increased or decreased at any lime in Purchaser’s sole discretion.

(oo) “Reserve Shortfall” - The amount by which the Reserve Account is less than
the Required Reserve Amount.

(pp) “Restricted Industry” - any of the following industries: adult
entertainment, firearm or ammunition sales or manufacturing, or gaming/gambling.

(qq) “Term” - Two Years.

(rr) “UCC” - The Uniform Commercial Code as adopted in the Chosen State.



 

[SIGNATURES AGREEING TO THE STANDARD TERMS AND CONDITIONS APPEAR ON THE FIRST
PAGE]

 



12

 

 

SCHEDULE 14.3

PRIOR NAMES, FICTITIOUS NAMES, TRADE NAMES, AND TRADE STYLES OF EACH SELLER

 

[SELLER TO LIST DISCLOSURES, IF NONE, SHOULD SAY “NONE”]

 

13

 

  

SCHEDULE 14.8

DISCLOSURE OF REGISTERED PATENTS, COPYRIGHTS, AND TRADEMARKS

 

[SELLER TO MAKE DISCLOSURES, ORGANIZED PER SELLER ENTITY. IF “NONE’ FOR ANY
CATEGORY, STATE AS SUCH]

 

PATENTS AND PATENT APPLICATIONS

 

Registration # (or Application #) and
Date   Title   Owner of Record   Country 9,591,360   3/7/2017   System and
method for routing media   Sito Mobile R&D IP, LLC   USA 9,450,996   9/20/2016  
System and method for routing media   Sito Mobile R&D IP, LLC   USA 9,380,089
  6/28/2016   System and method for routing media   Sito Mobile R&D IP, LLC  
USA 9,380,088   6/28/2016   System and method for routing media   Sito Mobile
R&D IP, LLC   USA 9,378,004   6/28/2016   Downloading data to a mobile device  
Sito Mobile R&D IP, LLC   USA 9,350,777   5/24/2016   System and method for
routing media   Sito Mobile R&D IP, LLC   USA 9,349,138   5/24/2016   System and
method for streaming media   Sito Mobile R&D IP, LLC   USA 9,135,636   9/15/2015
  System and method for routing media   Sito Mobile R&D IP, LLC   USA 9,135,635
  9/15/2015   System and method for routing media   Sito Mobile R&D IP, LLC  
USA 9,077,798   2/20/2008   Automatic provisioning of abbreviated dialing codes
  Sito Mobile R&D IP, LLC   USA 9,026,673   5/5/2015   System and method for
routing media   Sito Mobile R&D IP, LLC   USA 8,954,047   2/10/2015   Searching
for mobile content   Sito Mobile R&D IP, LLC   USA 8,880,031   11/4/2014  
System of providing information to a telephony subscriber   Sito Mobile R&D IP,
LLC   USA 8,862,115   10/14/2014   Over the air provisioning of mobile device
settings   Sito Mobile R&D IP, LLC   USA 8,825,887   9/2/2014   System and
method for routing media   Sito Mobile R&D IP, LLC   USA 8,787,878   7/22/2014  

System of providing information to a

telephony subscriber

  Sito Mobile R&D IP, LLC   USA 8,787,877   7/22/2014   System of providing
information to a telephony subscriber   Sito Mobile R&D IP, LLC   USA 8,554,940
  10/8/2013   System and method for routing media   Sito Mobile R&D IP, LLC  
USA 8,457,619   6/4/2013   Searching for mobile content   Sito Mobile R&D IP,
LLC   USA

 

14

 

 



8,396,764   3/12/2013   Transmitting mobile device data   Sito Mobile R&D IP,
LLC   USA 8,170,541   5/1/2012   Searching for mobile content   Sito Mobile R&D
IP, LLC   USA 8,041,341   10/18/2011   System of providing information to a
telephony subscriber   Sito Mobile R&D IP, LLC   USA 8,015,307   9/6/2011  
System and method for streaming media   Sito Mobile R&D IP, LLC   USA 7,865,182
  1/4/2011   Over the air provisioning of mobile device settings   Sito Mobile
R&D IP, LLC   USA 7,865,181   1/4/2011   Searching for mobile content   Sito
Mobile R&D IP, LLC   USA 7,813,716   10/12/2010   Method of providing
information to a telephony subscriber   Sito Mobile R&D IP, LLC   USA 7,783,729
  08/24/2010   Transmitting mobile device data   Sito Mobile R&D IP, LLC   USA
7,689,706   System and method for streaming media   Sito Mobile R&D IP, LLC  
USA 5,752,186   05/12/1998   ACCESS FREE WIRELESS TELEPHONY FULFILLMENT SERVICE
SYSTEM   Sito Mobile R&D IP, LLC   USA 5,867,780   02/02/1999   ACCESS FREE
WIRELESS TELEPHONY FULFILLMENT SERVICE SYSTEM   Sito Mobile R&D IP, LLC   USA
6,397,057   05/28/2002   (CON1) SYSTEM AND METHOD OF PROVIDING ADVERTISING
INFORMATION TO A SUBSCRIBER THROUGH A WIRELESS DEVICE   Sito Mobile R&D IP, LLC
  USA 6,411,803   06/25/2002   (CON2) SYSTEM AND METHOD OF PROVIDING SERVICE
INFORMATION TO A SUBSCRIBER THROUGH A WIRELESS DEVICE   Sito Mobile R&D IP, LLC
  USA 7,054,949   05/30/2006   09/838,993 SYSTEM AND METHOD FOR STREAMING MEDIA
  Sito Mobile R&D IP, LLC   USA 7,191,244   03/13/2007   10/051,406 SYSTEM AND
METHOD FOR ROUTING MEDIA   Sito Mobile R&D IP, LLC   USA 7,565,141   07/21/2009
  (NP) OVER THE AIR PROVISIONING OF MOBILE DEVICE SETTINGS   Sito Mobile R&D IP,
LLC   USA 7,181,200   02/20/2007   (CON2) METHOD OF PROVIDING INFORMATION TO A
TELEPHONY SUBSCRIBER   Sito Mobile R&D IP, LLC   USA 9,998,585   06/12/2018  
(NP) CONTENT SELECTION AND DELIVERY OF COMPLEMENTARY INFORMATION   Sito Mobile
R&D IP,LLC   USA 9,674,575   06/06/2017   SYSTEM AND METHOD FOR ROUTING MEDIA  
Sito Mobile R&D IP, LLC   USA 8,494,493   07/23/2013   (NP) MOBILE MACHINE  
Sito Mobile R&D IP, LLC   USA ,936,080     04/03/2018   (CON) ADVERTISING ON
MOBILE DEVICES   Sito Mobile R&D IP, LLC   USA

 

15

 

  

9,654,897    05/16/2017   (CON 2) TRANSMITTING MOBILE DEVICE DATA   Sito Mobile
R&D IP, LLC   USA 10,104,513  10/16/2018   (CON) MOBILE MACHINE   Sito Mobile
R&D IP, LLC   USA 9,778,925    10/03/2017   (CON2) DOWNLOADING DATA TO A MOBILE
DEVICE   Sito Mobile R&D IP, LLC   USA 9,756,362    09/05/2017   (CON10) SYSTEM
AND METHOD FOR ROUTING MEDIA   Sito Mobile R&D IP, LLC   USA 10,009,637
 06/26/2018   (CON 11) SYSTEM AND METHOD FOR ROUTING MEDIA   Sito Mobile R&D IP,
LLC   USA 10,123,151  11/06/2018   (CON3) DOWNLOADING DATA TO A MOBILE DEVICE  
Sito Mobile R&D IP, LLC   USA 10,171,846  01/01/2019   (CON 12) SYSTEM AND
METHOD FOR ROUTING MEDIA   Sito Mobile R&D IP, LLC   USA

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 



Registration # (or Application #) and
Date   Copyright   Owner of Record   Country               None                
         



 

TRADEMARKS OR TRADEMARK APPLICATIONS

 



Registration # (or Application #1) and
Date   Mark   Owner of Record   Country               None                      
   



 

MATERIAL INTELLECTUAL PROPERTY LICENSES

 

Joint License Agreement between SITO Mobile R&D IP, LLC and Personalized Media
Communications, LLC dated as of April 21, 2014.

 

[SELLER TO DISCLOSE PER SELLER ENTITY]

 



16



